   Case 1:14-cr-00018-DHB-BKE Document 72 Filed 12/28/20 Page 1 of 4



                     IN    THE   UNITED          STATES DISTRICT             COURT
                                                                                                    FILED
                     FOR   THE   SOUTHERN DISTRICT                OF    GEORGIA            U.S.DlSTRiCT COURT
                                      AUGUSTA DIVISION                                           AUGUSTA OlV.

                                                                                            ZOZO DEC 28 P 2: 15
                                                       -k
UNITED    STATES   OF AMERICA
                                                       'k
                                                                                          CLERK
     V.                                                           CR 114-018                     sorfflsfrarGAT
                                                       k


                                                       k
VATRON    MISCKO NERO




                                             ORDER




     In the present circumstance of the COVID-19 pandemic,                                          inmates


of federal prison facilities are understandably concerned.                                                Some



inmates are choosing to file motions with the Court for immediate

release    or   to    accelerate            their           placement    on        home    confinement.

Defendant Vatron Miscko Nero has filed such a motion. 1                                         No response

from the Government is required.

     The only provision by which a federal court can modify an

imposed sentence is 18 U.S.C. § 3582(c).                                Section 3582(c) (1) (A),

                                                  w                                        //

commonly    referred       to    as        the        compassionate          release            provision,

                                                                              \\

provides    a   narrow      path       for       a     defendant        in         extraordinary           and

                                      //

compelling circumstances                   to     leave       prison    early.             Prior     to    the


First Step Act, only the Director of the Bureau of Prisons ("BOP")

could bring a motion for compassionate release under this statute.



^ The Court denied Defendant's previous motion for compassionate
release on July 27, 2020.                   (Doc. No. 69.)
      Case 1:14-cr-00018-DHB-BKE Document 72 Filed 12/28/20 Page 2 of 4



However,        Section   603(b)      of       the    First     Step     Act     amended    §

3582(c)(1) (A)      to    permit      a    defendant       to    bring      a   motion     for

compassionate        release    after          either     exhausting        administrative

rights to appeal the BOP's failure to bring such a motion or the

passage of thirty days from the defendant's unanswered request to

the   warden for such relief.              18 U.S.C. § 3582(c) (1)(A).               In this


case, while Defendant alleges that he exhausted his administrative

remedies, he has presented no evidence of it.                            Accordingly, his

motion is subject to dismissal.

       Further, in consideration of the merits of his motion, the

Court concludes that Defendant is not entitled to compassionate

release.        The Court is constrained to follow the applicable policy

statements issued by the United States Sentencing Commission.                              See


18 U.S.C. § 3582(c) (1) (A).          The existing policy statement, U.S.S.G.

§     1B1.13,     provides     that       in    addition        to    the    existence      of

extraordinary       and   compelling           reasons,    the       defendant    must     not

present     a    danger   to   the        safety     of   any    other      person   or    the

community.        Application Note 1 lists three specific examples of

extraordinary and compelling reasons to consider reduction of a

defendant's sentence under § 3582(c)(1)(A): (1) a serious medical

condition; (2) advanced age; and (3) family circumstances. Id.

n.KA)-(C).2




^ The application note also provides a catch-all category: "As
determined by the Director of the Bureau of Prisons, there exists
                                               2
      Case 1:14-cr-00018-DHB-BKE Document 72 Filed 12/28/20 Page 3 of 4



        Defendant's motion possibly implicates the first category.
                                                                                    \\

The Sentencing Commission has clarified that a                                           serious physical

                                //        w
or medical condition                          substantially diminishes the ability of the

defendant       to    provide                  self-care      within        the   environment           of   a

correctional facility and [is one] from which he or she is not
                                     //

expected to recover.                           U.S.S.G. § 1B1.13,            n.l(A)(ii).           In   this


case, Defendant submits that his hypertension, asthma, and history

of smoking, in conjunction with COVID-19 should he contract it.

satisfy this criteria.

        Defendant has not submitted any medical records to verify his

medical       illnesses.        but            the   Court     will    nevertheless           presume        he

suffers from these conditions.                           Hypertension and asthma (moderate

to severe) are listed by the CDC as a condition that                                         might" place

                                                                                                              n

a person with COVID-19                         at an increased risk for severe illness.


See    Centers       for    Disease              Control,       People       with        Certain   Medical

Conditions, available at https://www.cdc.gov/coronavirus

/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited on December 27, 2020).                                           The Court,

                                                                       It

however, cannot conclude that the "might                                     category qualifies an

illness as sufficiently serious to warrant compassionate release

in    and     of     itself.                   Without       further    medical            evidence     that




in    the    defendant's        case  an extraordinary and compelling reason
                                                                 rr

other       than,    or    in   combination with,   the aforementioned three
categories.          Id. n.l(D).                 The Court has not been made aware that
the BOP Director has sanctioned Defendant's early release.
                                                         3
   Case 1:14-cr-00018-DHB-BKE Document 72 Filed 12/28/20 Page 4 of 4




Defendant's     medical   circumstances   are   so   extraordinary     and

compelling to justify his release, his motion must be denied.

        In short, Defendant bears the burden of establishing that he

is uniquely positioned to be so adversely affected by COVID-19

that his release is warranted.      He has   not done so.


        Upon the foregoing. Defendant Vartron Miscko Nero's motion

for compassionate release (doc. no. 70) is here^        ©EN^D.

        ORDER ENTERED at Augusta, Georgia, this         day of December,

2020.




                                        UNITED STATES DISTRICT JUDGE




                                    4
